Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-17-00809-CR

                                        Angel Ray RODRIGUEZ,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR11252
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: January 17, 2018

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                       04-17-00809-CR


TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s counsel has filed a document in which he states

that he has reviewed the clerk’s record and can find no right of appeal for Appellant; counsel

concedes that the trial court’s certification stating the defendant has no right of appeal is correct.

In light of the record presented, we agree with appellant’s counsel that the defendant has no right

of appeal; therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d).

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-